If for no other reason, appellants should be denied a reversal of the judgment on the grounds urged in their first and second assignments, because same were not distinctly set forth in their motion for a new trial as required by rule 24 for the government of Courts of Civil Appeals. 142 S.W. xii. If, however, those assignments were entitled to consideration, it is not at all clear they should be sustained; for they are predicated on the assumption that, because defendants in the suit replevied the land after it was levied on by virtue of the writ of sequestration, they were in possession of it at the time the timber was cut and removed. Such an assumption ignores the fact that after it was so replevied, and before any of the timber was cut and removed, by an agreement between all the parties concerned, appellants executed and filed a replevy bond in lieu of the one defendants had filed, and in that way obtained, and at the time the timber was cut had possession of, the land.
The remaining assignment is that "the trial court erred in his first conclusion of law in finding that, under the judgment of the Court of Civil Appeals in this cause heretofore delivered, plaintiffs are liable to the defendants for the value of the timber cut and removed." The reason given in the proposition under the assignment why appellants think the court erred as claimed is that (as they assert) the bond they executed, by virtue of which they obtained possession of the land, was a common-law and not a statutory bond, wherefore, they say, it was necessary, before a judgment could be rendered against them and their sureties, that appellees Conn and Ritchie should allege and prove a breach of the bond. It may be conceded that as to the sureties, if they were in the attitude of complaining of it, the judgment should be set aside, if it appeared that it was rendered in the absence of such pleading and proof; for liability on their part was purely contractual. But it does not follow that for the reason given it should be set aside as to appellants. For, without reference to the character of the bond, or whether they had made a bond or not, appellants would be liable if they, as appellees alleged they did, unlawfully cut and removed from the land timber belonging to appellees. Whether appellants did so cut and remove such timber was a question of fact, to be determined from testimony heard. The sufficiency of the testimony to support a finding that they did unlawfully cut and remove the timber is not questioned by any *Page 53 
assignment we can consider. In this attitude of the case we must assume, in support of the judgment, that the testimony was sufficient to show that they, or those acting for them, did cut and remove the timber.
The judgment is affirmed.